227 S.W.3d 559 (2007)
STATE of Missouri, Respondent,
v.
Charles VILLINES, Appellant.
No. WD 66612.
Missouri Court of Appeals, Western District.
July 3, 2007.
Ellen H. Flottman, State Public Defender Office, Columbia, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Victor Melenbrink, Office of Attorney General, Jefferson City, for Respondent.
Before PAUL M. SPINDEN, Presiding Judge, PATRICIA A. BRECKENRIDGE, Judge, and JAMES M. SMART, JR., Judge.

ORDER
Charles Villines appeals the circuit court's judgment convicting him of one count of murder in the first degree and one count of armed criminal action. We affirm. Rule 30.25(b).